Citation Nr: 0300380	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for presbyopia.

2.  Entitlement to service connection for an ear 
disability.

3.  Entitlement to service connection for right ear 
hearing loss.

(The issues of entitlement to service connection for sleep 
apnea and a psychiatric disorder; entitlement to increased 
evaluations for status post tonsillectomy, status post 
septoplasty, liver granuloma and hepatitis, and hearing 
loss left ear; and for a total rating based on individual 
unemployability, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	J. Gerald Lewis, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, and from March 1979 to September 1992.  This 
appeal arises from August 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).

The Board is undertaking additional development with 
respect to the issues of entitlement to service connection 
for sleep apnea and a psychiatric disorder; entitlement to 
increased evaluations for status post tonsillectomy, 
status post septoplasty, liver granuloma and hepatitis, 
and hearing loss left ear; and for a total rating based on 
individual unemployability.  This development is pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing those issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claims for 
service connection for presbyopia, an ear disability, and 
right ear hearing loss.

2.  The veteran's presbyopia is a refractive error; there 
is no competent evidence of record which shows the 
presence of an acquired eye disorder.

3.  The objective record shows no evidence of a chronic 
ear disability either during service or currently; the 
mild tympanosclerosis inferiorly on the left noted on VA 
examination in 1995 was not present during service and the 
examiner did not medically associate it with any incident 
of service.

4.  The record does not demonstrate right ear hearing loss 
by VA standards.


CONCLUSIONS OF LAW

1.  Presbyopia is not a disability for VA compensation 
purposes, and an acquired eye disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A chronic ear disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the 
October 1998 statement of the case (SOC) of the laws and 
regulations pertaining to his claims for service 
connection for presbyopia, an ear disability, and right 
ear hearing loss.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his 
claim.  The veteran was provided with VA examinations in 
March 1995.  The veteran requested and received 30-day 
extensions of time to submit additional evidence in 
January 2002 and February 2002, however no additional 
evidence was received.  In September 2002, the Board sent 
the veteran a letter informing him of the provision of 
VCAA.  This letter also specified what evidence the 
veteran must obtain to successfully prosecute his claims, 
what evidence VA had obtained and that VA had assisted him 
in obtaining the evidence that he had identified as 
relevant to his claim.  The veteran did not respond to the 
letter, and he has not identified any additional evidence 
to be obtained.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board notes that the RO denied entitlement to service 
connection for presbyopia, an ear disability, and right 
ear hearing loss on the basis that these claims were not 
well-grounded.  The VCAA, discussed earlier in this 
decision, eliminated the requirement that a claim be well-
grounded before it could be considered on its merits.  The 
Board considered whether its consideration of these claims 
on the merits at this time would adversely affect the 
veteran's due process rights and require us to remand the 
case for the RO to first consider on the merits.  However, 
we believe that the RO, in having found the claims to be 
not well-grounded, was so unlikely to grant the veteran's 
claims on the merits that such a remand would only 
unnecessarily prolong the adjudicatory process without 
resulting in any benefit to the veteran.  In addition, the 
veteran amply argued his case on the merits and was aware 
of the law and regulations provided him in the statement 
of the case informing him of the elements of service 
connection that must be present in order for him to 
prevail in his claim.  Additionally, the September 2002 
VCAA letter fully explained the type of evidence necessary 
to establish his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(Supp. 2002).  Regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions 
of 38 C.F.R. § 3.385 (2002).  Impaired hearing will be 
considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Presbyopia

During service in August 1988, the veteran complained of 
irritated eyes and conjunctiva.  Examination found no 
edema or laceration of the cornea.  The veteran had 
adequate vision in both eyes.  The diagnosis was eye 
irritation.  Presbyopia was noted on an eye consultation 
in May 1992.  The service separation examination in June 
1992 noted vision corrected to 20/20 bilaterally, and the 
eye examination was noted as normal.

A VA visual examination was conducted in March 1995.  The 
veteran's corrected visual acuity was noted to be 20/20 
near and far bilaterally.  There was no diplopia or visual 
field deficit.  The conjunctiva, cornea and lenses were 
all clear, and the irises intact.  The diagnosis was 
presbyopia.

Presbyopia is hyperopia and impairment of vision due to 
advancing years or to old age.  See Dorland's Illustrated 
Medical Dictionary at 1352 (27th ed. 1988).  The Board 
notes that refractive error of the eye is not a disease or 
injury within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  

In this case, there is no competent evidence of a current 
acquired eye disorder.  In fact, there is no diagnosis of 
any eye disability which would result from disease or 
injury.  As there is no evidence which connects a 
diagnosed eye disability to disease or injury in service, 
the claim must be denied.

Ear Disability

The veteran's service medical records show that the 
veteran complained of right ear hearing loss in August 
1991.  This was associated with an upper respiratory 
infection.  On examination, the right ear showed slight 
retroaction, with good landmarks.  The left ear was 
unremarkable.  The assessment was congestion, and 
subjective hearing loss.  On the service separation 
examination in June 1992, the ear examination was noted as 
normal.

On VA examination in March 1995, the veteran reported a 
history of otitis media and hearing loss.  On examination, 
there were no deformities of the auricles.  Examination of 
the external canals was negative.  The examiner noted mild 
tympanosclerosis inferiorly on the left.  The tympanum and 
mastoids showed no pathology.  The diagnosis was right ear 
normal, left ear mild neuro sensorial hearing loss.

(The Board notes that service connection for left ear 
hearing loss was granted in August 1997.)

The objective record shows no evidence of a chronic ear 
disability either during service or currently.  The mild 
tympanosclerosis inferiorly on the left noted on the VA 
examination was not present during service and the 
examiner did not medically associate it with any incident 
of service.  

The Board has considered the statements of the veteran to 
the effect that he has an ear disability that is the 
result of his periods of service.  However, the veteran's 
lay testimony alone, even if were not contradicted by the 
medical evidence of record, is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the Board finds that 
the preponderance of the evidence is against a finding of 
service connection for an ear disability.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

Hearing Loss, Right Ear

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2002).

The service medical records show complaints of right ear 
hearing loss associated with congestion from an upper 
respiratory infection in August 1991.  The service 
separation examination in June 1992 noted pure tone 
thresholds, in decibels, as follows for the right ear: 500 
hertz, 20; 1000 hertz, 15; 2000 hertz, 15; 3000 hertz, 20; 
4000 hertz, 20.

On the authorized VA audiological evaluation in March 
1995, pure tone thresholds, in decibels, were as follows 
for the right ear: 500 hertz, 20; 1000 hertz, 25; 2000 
hertz, 20; 3000 hertz, 35; 4000 hertz, 25.  Speech 
audiometry revealed speech recognition ability of 96 
percent in the right ear.  The VA audiometry in March 1995 
produced pure tone thresholds (in the pertinent 
frequencies of 500 to 4,000 hertz) all well less than 40 
decibels in each ear, with only one in excess of 25, and 
speech recognition was 96 percent for the right ear; such 
findings do not meet the criteria for hearing loss under § 
3.385.  Consequently, the Board may not find that the 
veteran has hearing loss in the right ear which is service 
connected.


ORDER

Service connection for presbyopia is denied.

Service connection for an ear disability is denied.

Service connection for right ear hearing loss is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

